department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date uil date legend org organization name xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court july 20xx certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you have agreed to this adverse determination per signed form_6018 on january 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt purposes you have provided incomplete information regarding your receipts expenditures and activities you further operated an unregistered activity through the sale of donated cars the org is not a charitable section organization c -1 d you have operated exclusively for an exempt_purpose regulations not established that you have of treasury meaning within the you failed to meet the requitements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of your members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are requited to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to internal_revenue_service office of taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax exempt ano government entities division org address department of the treasury internal_revenue_service te_ge e o examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication ' exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director e o examinations enclosures publication sec_892 form_6018 form 886a report of examination bs letter catalog number 34809f form 886-a explanation of items schedule or exhibit no years ended 20xx name of taxpayer org legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa issue sec_1 whether org’s org exempt status under internal_revenue_code irc sec_501 should be revoked because it has not established that it qualifies for tax exempt status and that it is operated exclusively for tax exempt purposes whether org has failed to substantiate information material to determine whether the organization is entitled to continue as an exempt_organization and is not operating in a manner that benefits designated individuals or other persons connected to the organization facts organizing documents e e e e eo did not have a copy of its application_for exemption available for inspection by the general_public as required by sec_6104 eo did not have its determination_letter available for inspection by the general_public as required by sec_6104 irs computer records shows the eo filed for exemption and or received its determination_letter in december 19xx there is no administrative record eo provided xyz articles of incorporation dated march 20xx and stated it was not incorporated in the xyz articles of incorporation org’s articles of incorporation were filed with xyz’s secretary of state on may 20xx general purpose a nonprofit xyz corporation organized solely for educational religious scientific and general org is charitable and eleemosynary purposes a as provided in sec_81 b of the xyz revised statutes as amended and b within the meaning of sec_170 and sec_501 of the internal_revenue_code of as amended herein the code and any acts amendatory thereto specific purpose form 886-a department of the treasury - internal_revenue_service form 886-a explanation of items years ended 20xx name of taxpayer org schedule or exhibit no legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa e e e e e e e e tocorrespond with folks who are incarcerated and to help them stay in contact with their family and friends on the outside by sending them and their families writing materials greeting cards and stamps so they know they have not been forgotten to provide probation counseling resume counseling resume preparation and job counseling upon request to assist folks by getting limited legal advice and pointing them in the right direction so they can resolve their own legal difficulties to advance and promote knowledge of the prevailing state and prison systems to members of the public and to seek alternate sentencing for non-violent drug offenses and all non-violent crimes to provide assistance to persons being released from prison that they may learn to become self sufficient self supporting and self reliant and avoid recidivism to promote and facilitate education of members of the general_public with regard to the problems of incarcerated and formerly incarcerated persons to coordinate and cooperate with other individuals and entities having purposes similar to this foundation and seeking to assist incarcerated persons and formerly incarcerated persons to assist in the assertion of legal rights of incarcerated and formerly incarcerated persons to the extent permitted under the laws of the xyz officers incorporators incorporators relationship per articles officer officer-2 spouse of president officer-3 daughter of president officer-2 president was not listed as an original incorporator did not sign the articles officers relationship per form_990 annual information_return president president officer vice president officer-2 secretary treasurer spouse of president board minutes e there were no minutes activities department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no years ended 20xx name of taxpayer org legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa overview its timely filing a church but said the organization was not a church states on its form 990ez part iv reason for non-profit foundation status line was checked line a church convention of churches or association of churches exempted under section the organization i sec_170 officer-2 secretary treasurer and director was not certain about why the organization was president was responsible for all classified as the computer used to record the information reported on form 990ez and for organizations transactions was stolen in july 20xx from their offices located at address the organization officer-2 stated that a police report was filed but did did not make backup copies of its computer records not provide a copy of the requested police report org was not able to provide hard copy accounting_records vendor invoices or vendor statements etc because it did not maintain or retain hard copy documentation the organization did however provide bank statements with copies of cancelled checks for its donation program’s operating account and an incomplete spread sheet for its monthly expenses personal living_expenses for org managers president officer-2 were paid prepared by officer-2 personal living_expenses identified by officer-2 directly from the vehicle program’s operating account included payments for their home mortgage household utilities personal loans credit cards and telephones in tax etc org filed form 990ez in tax_year 20xx the form was signed by mr president president the years 20xx - 20xx org filed forms ez organization shows no form_990 990ez filings prior to tax_year 20xx org’s 20xx tax_year form 990ez is under audit the forms were signed by officer-2 secretary form_990 part iii program service accomplishments state in 20xx e e e prison ministry and all related_services to approximately prisoners and their families dollar_figure senior citizens ministry aid including but not limited to religious counseling approximately people and their families benefited from our services dollar_figure homeless ministry aid including but not limited to religious counseling approximately people benefited from our services dollar_figure in 20xx e prison ministry and all related_services to approximately prisoners and their families dollar_figure department of the treasury - internal_revenue_service form 886-a bo form 886-a explanation of items years ended 20xx name of taxpayer org schedule or exhibit no legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa e e senior citizens ministry aid including but not limited to religious counseling approximately people and their families benefited form our services dollar_figure homeless ministry aid including but not limited to religious counseling approximately people benefited from our services dollar_figure in 20xx e e e prison ministry and all related_services to approximately big_number prisoners and their families dollar_figure senior citizens ministry aid including but not limited to religious counseling approximately people and their families benefited form our services dollar_figure homeless ministry aid including but not limited to religious counseling approximately people benefited from our services dollar_figure in 20xx the audited year e e e prison ministry and all related_services to approximately big_number prisoners and their families dollar_figure senior citizens ministry aid including but not limited to religious counseling approximately people and their families benefited form our services dollar_figure homeless ministry aid including but not limited to religious counseling approximately people benefited from our services dollar_figure initial interview on july 20xx our initial interview began at president officer-2’s personal_residence located at address present were officer-2 secretary treasurer mr president president and poa and organization attorney president was in a wheelchair because he has been recovering from a stroke suffered in december 20xx officer-2 stated past charitable activities consisted of ministering to prisoners and their families assistance was made in the form of writing materials envelopes and stamps for postage the ministry was funded by president officer-2 but personal commitments prevented its continued support unless additional funding was found during 20xx officer-2 said needy people were given cash to pay for rent or electric telephone bills there were no paper trails for monies disbursed department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no years ended 20xx name of taxpayer org legend org organization name president president xx date xyz state officer officer officer officer-l officer-2 officers poa poa ‘ officer-2 stated the vehicle donation program was created to raise monies to support and to continue its once the vehicle donation program became operational the time and manpower prison ministry commitments required to continue its operation was greater than originally anticipated in 20xx the organization’s only activity was exclusively operating its car donation program program revenues were used exclusively to pay car donation program operating_expenses wages president officer-2’s personal living_expenses and other costs of doing business books_and_records consisted of an incomplete spreadsheet of expenses prepared by officer-2 and the all checks were vehicle donation program’s operating bank account records including cancelled checks signed by either mr president or officer-2 form 990-ez reported revenue expenses net assets as follows revenue 20xx 20xx contributions grants gifts total revenue member benefit other prof fees indep contr printing pubs bad_debt total beg of year net fund asset bal other beg of year net fund asset bal form 990ez balance_sheet 20xx 20xx 20xx 20xx tax_year account name cash savings investments total assets total liabilities boy eoy boy eoy boy eoy boy eoy net fund balance activities per audit department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items years ended 20xx name of taxpayer org schedule or exhibit no legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa org operated a car donation program in the xyz offices were located at address lot sites address address state requirements the xyz office of the attorney_general registry of charitable trusts require organizations operating a charitable fundraising program in the xyz to register with the state by completing a notice of intent to officer-2 stated at our initial solicit for charitable purposes prior to commencing fundraising activities interview org was registered with the xyz and a copy of their registration_statement would be provided to us to date a copy of their registration_statement has not been provided books records officer-2 confirmed disbursements made from org’s operating bank account were used to pay for disbursements included payments for their home president officer-2’s personal living_expenses mortgage household utilities telephones personal loans and credit cards ete officer-2 acknowledges that org’s books_and_records were not adequately maintained and that funds were co-mingled her expertise was not accounting and a more hands-on approach was needed but that funding was not available to pay for a bookkeeper accountant officer-2 also stated that personal living_expenses for no other president officer-2 should not have been paid directly from org’s operating account explanation was given in mid-year 20xx officer-2 further stated the organization’s computer containing all the operating data program details invoices cash disbursements and cash receipts journals balance_sheet and income backups were not made and there was no supporting hard copy statement information etc was stolen a police report was filed reporting the theft a copy of the documentation in which to rebuild the files a copy of the police report has not been police report was requested at the time of our initial interview provided by org org’s 20xx form 990ez revenues reported were dollar_figure and dollar_figure in expenses conversely deposits made to the operating account totaled dollar_figure for the period january 20xx - december 20xx disbursements for the same period totaled dollar_figure officer-2’s only explanation for the differences reported on form 990ez and actual department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no years ended 20xx name of taxpayer org legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa bank records was that her husband kept all the figures in his head and made yearly estimates for the organization’s form 990ez’s revenues and expenses the organization’s 20xx form 990ez shows a dollar_figure deficit reported on line as noted in the table below deposits actually exceed disbursements by dollar_figure furthermore the organization’s business savings account carried a net ending balance of dollar_figure at december 20xx total excess for the year amounted to dollar_figure form 990ez for 20xx reported end of year assets of dollar_figure org’s restated end of year assets should be dollar_figure tax_year 20xx car donation program operating bank account spreadsheet of monthly deposits and disbursements month for 20xx withdrawals balance october november december totals salaries related expense in 20xx form 990ez line reported dollar_figure paid in salaries other compensation and employee_benefits security payroll_taxes were not withheld w-2s administration and the internal_revenue_service respectively an examination of checks disbursed and in follow up discussions with officer-2 we found that actual wages paid amounted to dollar_figure in the calendar_year org is not subject_to federal unemployment futa_tax because it is a 501_c_3_organization and form sec_941 filed with the were not social org was not able to provide any credit card statements including individual receipts supporting amounts disbursed from its car donation operating account in january 20xx bank records disclose approximately dollar_figure was disbursed to credit card providers vehicle donation program the organization received donated cars etc stored refurbished and sold to individuals from company lots substantially_all transactions were cash the bill of sale document at the top reads condition of sale---as department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items years ended 20xx name of taxpayer org schedule or exhibit no legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa it’s unclear if is---parts only org determined whether the car donation had value or should be junked money was paid in exchange for cars processed records if any were not available the junked car files reviewed did not indicate the presence of financial transactions we reviewed one hundred and eight individual vehicle donation files and records we found e e no qualified appraisals for vehicles worth dollar_figure or more no donor acknowledgement after vehicle was sold no report of required information to the internal_revenue_service using their own statement or copy a form 1098c no signed contracts between towing service or auto dismantlers no numbered forms were used when donated vehicles were picked up by towing service american_jobs_creation_act_of_2004 compliance requirements new rules affecting charities receiving property donations in the form of cars boats and aircraft became effective after december 20xx charities operating a vehicle donation program where a donated vehicle sale exceeds dollar_figure are required to provide in addition to the information required for all acknowledgements a contemporaneous acknowledgement sent to the donor within days from the date of the vehicles sale the acknowledgement must include e e e e a statement certifying that the vehicle was sold in an arm’s length transaction between unrelated parties the date the vehicle was sold the gross_proceeds received from the sale and a statement that the donor’s deduction may not exceed the gross_proceeds from the sale of sold vehicle donation program files reviewed approximately files involved car sales in excess of dollar_figure there were files where car donations had no value and the cars were junked there were files where cars were gifted in no instances did the reviewed files show org compliant with new rules prescribed by the american_jobs_creation_act_of_2004 send the appropriate donor in no instances did the files include a acknowledgement with the required information described above files included cars sold for dollar_figure or less the combined gift values equaled dollar_figure the organization failed in every instance to processed the organizations junked cars and department of the treasury - internal_revenue_service form 886-a schedule or form 886-a explanation of items years ended 20xx name of taxpayer org we exhibit no legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa qualified_appraisal when the vehicle’s retail value equaled or exceeded dollar_figure file required information with the internal_revenue_service on its own statement or copy a form 1098c the organization also failed to the operating bank account records provided by officer-2 shows that the proceeds from vehicle sales were used exclusively to fund org’s fundraising activities and for the personal expenses of its foundation managers the organization was not able to provide any general ledger accounting_records or other documentation supporting its cash receipts for 20xx manual records supporting its cash sales were also missing eo’s charitable activities contrary to statements made in its form 990ez’s program service accomplishments disbursing dollar_figure for its charitable programs our review of org’s 20xx bank statements and cancelled checks could not substantiate any activities in furtherance of its exempt purposes related entities e there were no related entities law sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose 2when reporting donor acknowledgements mailed after december charity must use copy a form 1098c electronically of the year following the year the charity provides written acknowledgement to the donor the due_date for filing form 1098c is february march to the internal_revenue_service the if filing department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items years ended 20xx name of taxpayer org schedule or exhibit no legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep ‘such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 92_tc_1053 department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items years ended 20xx name of taxpayer org schedule or exhibit no legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa see also old dominion box co inc v united_states f2d cir operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes american campaign academy v commissioner supra pincite revrul_68_489 1998_2_cb_210 held that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds and maintains records establishing that the funds were used for sec_501 purposes government postion the law requires that an organization claiming exemption under sec_501 also be operated exclusively for prescribed exempt purposes under the operational_test an organization is regarded as operated exclusively for exempt purposes only if it engages primarily in activities that accomplish one or more exempt purposes org must establish that it is organized and operated exclusively for exempt purposes in order to qualify for tax-exempt status under sec_501 in this context the term operated exclusively for exempt purposes is interpreted as engaged primarily in activities in furtherance of one or more of the organization’s exempt purposes this is known as the primary purpose doctrine substantially_all of org activity in 20xx was operating a vehicle donation program interviews with the organization’s secretary treasurer and director officer-2 and a detailed review of the organization’s operating banking records including cancelled checks discloses org did not engage in any charitable activity in furtherance of their exempt purposes in the audited year operating a vehicle donation program as a fundraiser is not a charitable activity an organization will lose its tax exempt status if any part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual the term private_shareholder_or_individual refers to persons having a personal and private interest in the activities of the organization president officer-2 both officers and one of its original incorporators commingled funds disbursing amounts to pay for their personal living_expenses from the vehicle program’s operating account failure to provide relevant information is a sufficient basis for both the service and the courts to refuse to this reduces the possibility that an organization may retreat into recognize an organization as exempt claims of ignorance about its own operations simply stated the organization must establish the factual basis for its exemption org failed to establish that it is operated in accordance with sec_501 based on these facts org’ sec_501 exempt status should be revoked department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items years ended 20xx name of taxpayer org schedule or exhibit no legend org organization name president president xx date xyz state officer officer officer officer-1 officer-2 officers poa poa taxpayers position officer-2 sec treas and director agrees org was not in compliance with existing sec_501 the organization’s recordkeeping methods were substandard internal controls were minimal at best and a more professional hand-on approach was required in the accounting department officer-2 acknowledges their president officer-2 personal living_expenses were disbursed as needs required from the donation program’s operating checking account officer-2 recommended hiring a professional accountant on several occasions her recommendations were never implemented conclusion based on the facts presented above org has not established that it primarily engages in activities that accomplish exempt purposes moreover an organization that serves private interests more than incidentally fails to qualify as an organization exempted from federal_income_tax under irc sec_501 the proposed revocation of org’s tax exempt status is effective beginning january 20xx form_1120 u s income_tax return should be filed for tax years ending december 20xx and 20xx subsequent returns are due no later than the day of the month after the end of its tax_year returns should be sent to the following mailing address internal_revenue_service department of the treasury - internal_revenue_service form 886-a
